Citation Nr: 9925991	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residuals of an eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served on active from December 1955 to October 
1957 with the Regular Army, and then with the Virginia 
National Guard from December 1957 to August 1986, during 
which time he served on active duty for training (ACDUTRA) 
for several days in each year from 1957 to 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 1999, the veteran testified at a hearing at the 
RO before a traveling Board Member.  


FINDING OF FACT

The veteran has submitted competent evidence of plausible 
claims of service connection for diabetes mellitus and for 
residuals of an eye injury.


CONCLUSION OF LAW

The veteran's claims of service connection for diabetes 
mellitus and for residuals of an eye injury are well 
grounded.  38 U.S.C.A. §§ 101(22)(C), 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO has determined that the veteran's claims are not well 
grounded. 

The veteran's military records from his service with the 
Virginia National Guard show that he served on ACDUTRA for 
several days out of each year, starting in 1957 and ending in 
1985.  These records are specific for the dates served on 
ACDUTRA for each year.  His military medical records show 
that during one of these periods of ACDUTRA, on June 18, 
1980, he sustained a conjunctival right eye injury when the 
eye was struck by a low tree branch.

Private medical records show that diabetes was first 
diagnosed in April 1971.  VA medical records from 1991 to 
1992 show that the veteran received various types of 
treatment, including surgery, for diabetic retinopathy of 
both eyes.  

In an August 1997 written statement, the Chief of the 
Ophthalmology Section of the Salem, Virginia, VA Medical 
Center (VAMC), noted that the veteran served with the 
National Guard from December 1957 to August 1986, that he had 
been diagnosed with diabetes mellitus by a civilian physician 
in April 1971, that he currently suffered from bilateral 
diabetic retinopathy, and that he suffered an eye injury from 
being struck by a low branch in June 1980.  The VA 
ophthalmologist remarked that because of all the surgery and 
laser treatments on the veteran's right eye subsequent to his 
June 1980 injury, it was no longer possible to detect the 
scar made by this eye injury.  In her statement, the VA 
ophthalmologist concluded that "(b)ecause of the enclosed 
documentation, the diabetes is in fact service-connected with 
all its eye complications as well as the conjunctival injury 
while (the veteran) was on maneuvers in the National Guard."  
(The ophthalmologist refers to the private and VA medical 
record previously discussed as  "the enclosed 
documentation.")  

The above statement, though vague, provides a nexus between 
the veteran's diabetes mellitus and his service in the 
Virginia National Guard, and also indicates that there once 
was a conjunctival scar of the right eye which was 
attributable to an eye injury on ACDUTRA.  Accordingly, the 
veteran's claims of entitlement to service connection for 
diabetes mellitus and residuals of an eye injury are well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  They are not inherently implausible.  





ORDER

The appeal to establish that the veteran's claims of service 
connection for diabetes and for residuals of a right eye 
injury are well grounded is allowed.  


REMAND

When a veteran presents evidence of a well grounded claim of 
service connection, VA has a duty to assist him in developing 
the facts pertinent to such claim.  38 C.F.R. § 3.159 (1998); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Here, further 
development is clearly indicated.  Specifically, 
clarification of VA medical staff opinions/diagnoses is 
needed. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
identify all sources, both VA and 
private, of his medical treatment for 
eye problems and diabetes mellitus.  The 
RO should obtain from those sources 
copies of all pertinent records that 
have not already been obtained.  

2.  The RO should arrange for the Chief 
of the Ophthalmology Section of the 
Salem VAMC to review the veteran's 
claims file and her August 1997 
statement.  She should then provide the 
following:

(a.)  An addendum to the August 1997 
statement that includes an explanation 
as to her reasons for concluding that 
the veteran's diabetes mellitus was 
related to his service with the Virginia 
National Guard.  

(b.)  A similar addendum explaining in 
greater detail the basis for the opinion 
that there was a right eye scar,  
residual of the June 1980 injury during 
ACDUTRA, why the surgery and laser 
treatments performed subsequent to the 
injury made it no longer possible to 
detect the scar, and whether there is 
any current right eye disability 
attributable to the eye injury on 
ACDUTRA rather than to diabetes 
mellitus. 

3.  If the provider of the August 1997 
statement is unavailable, the veteran 
should be afforded a VA ophthalmologic 
examination, by an ophthalmologist who 
has not previously examined the veteran, 
to determine the nature and probable 
etiology of any current eye disorder.  
The claims folder must be reviewed by 
the examiner in conjunction with the 
examination.  Any necessary tests or 
studies should be done.  The 
ophthalmologist should report all 
findings found on examination and 
distinguish the pathology due to 
diabetes mellitus from that of other 
origin.  If any current right eye 
pathology not due to diabetes mellitus 
is found, the examiner should provide a 
medical opinion whether such pathology 
may be attributed to the conjunctival 
injury the veteran sustained on ACDUTRA 
in June 1980.  If the examiner is unable 
to render any opinion requested, it 
should be noted in the record, along 
with the reason why this is so.  The 
rationale for any medical opinion should 
be explained.

4.  The claims file should also be 
reviewed by a VA endocrinologist.  With 
as much specificity as possible, the 
endocrinologist should provide an 
opinion regarding the date of onset of 
the veteran's diabetes mellitus.  The 
basis for the opinion should be 
explained.

5.  The RO should then review the 
veteran's claims.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until he is 
notified, but he may furnish additional evidence and argument 
on the matters remanded to the regional office while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 


